DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 20th 2021 has been accepted and entered.
Response to Arguments
Applicant's arguments filed on January 20th 2021 have been fully considered but they are not persuasive. 
The rejections of claims 3-7 and 9-10 under 35 U.S.C. 112(b) are withdrawn as a result of the amendment.
Regarding the rejection of Claim 1 under 35 U.S.C. 103, after considering applicant’s remarks, claim 1 is still rejected under 35 U.S.C. 103. The applicant argues that it would not be obvious to incorporate the side walls of Mello into the package of Baron, but it is important to remember that it is not the walls of Mello being bodily incorporated into the package of Baron, but rather the teachings of Mello applied to the invention of Baron. One of ordinary skill in the art, utilizing the Mello reference, may incorporate side walls into the package of Baron that are not necessarily identical to the side walls of Mello. 
Providing additional walls generally provides more structure to a package (more walls, more stability), and with this general knowledge in mind, one of ordinary skill in the art would recognize that in order to better support the intermediate wall of Baron, side walls similar to that of Mello might be applied. Mello does not need to explicitly state that the walls stabilize the package for this to be understood. The side walls of Mello support the Easter egg; one of ordinary skill in the art would understand that if they are capable of supporting an article they are capable of supporting an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Mello et al. (CA 2866083) hereafter referred to as Mello.
With respect to claim 1, Baron teaches a package (abstract) for at least one smoking article with an elongated shape (abstract); the package comprises: at least one smoking article; a front wall (c); a rear wall (a), which is opposite to the front wall; a lower wall (b), which connects the front wall to the rear wall; an upper wall (f), which is parallel to and opposite the lower wall and connects the front wall (front wall c connects to upper wall f via wall g) to the rear wall; and a first intermediate wall (d) arranged between the lower wall and the upper wall, and has a first through hole (2), through which the smoking article is arranged; wherein in the area comprised between the first intermediate wall and the upper wall there are no side walls arranged perpendicularly to the front, rear, lower and upper walls so that the smoking article can be seen from the side (Fig 1).
Baron fails to teach the package comprising two support walls connected to the lower wall and first intermediate wall. However, Mello teaches two support walls (projections 60, 60’), each connected, on one side, to the lower wall, and, on the other side, to the first intermediate wall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron by adding the two support walls connected 
Regarding claim 2, Baron in view of Mello as applied to claim 1 above teaches all the limitations of claim 2 except for that a first support wall is connected to the first intermediate wall along a fold line, and that a second support wall ends with a connecting tab glued to the intermediate wall. Mello teaches that a first support wall is connected to the first intermediate wall along a pre-weakened folding line (Fold lines 55, 55’); and a second support wall ends with a connecting tab, which is glued to the first intermediate wall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Mello by adding the first support wall is connected to the first intermediate wall along a fold line, and that a second support wall ends with a connecting tab glued to the intermediate wall as disclosed by Mello. One of ordinary skill in the art would have been motivated to make this modification in order to integrally connect the support wall to the intermediate wall in order to produce the package from a single blank, as well as to add a connecting tab which is then glued to the intermediate wall in order to better secure the packaging together when it is folded and assembled.
Regarding claim 3, Baron in view of Mello as applied to claim 1 above teaches all the limitations of claim 3 except for that each support wall has two connecting tabs glued to the front and rear walls. Mello teaches that each support wall comprises two connecting tabs (Ends of each projection 70, 70’, 80, 80’), which are glued to the front wall and to the rear wall, respectively. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Mello by adding the two connecting tabs on each support wall glued to the front and rear walls as disclosed by Mello. One of 
Regarding Claim 8, Baron in view of Mello as applied to claim 1 above discloses all the limitations of claim 8 except for the upper wall having a smaller size than the lower wall, and therefore the front wall and the rear wall are not perfectly parallel but are inclined towards one another. Mello teaches that the upper wall has a smaller size than the lower wall (Fig 2) and, therefore, the front wall and the rear wall are not perfectly parallel to one another, but are inclined towards one another, so as to converge towards a point arranged higher than the upper wall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Mello by adding the upper wall having a smaller size than the lower wall as disclosed by Mello. One of ordinary skill in the art would have been motivated to make this modification in order to create a package which will have a desirable shape for the elongated smoking article once assembled.
Regarding claim 10, Baron in view of Mello as applied to claim 1 above teaches all the limitations of the claim, including: the package made by folding and gluing a single blank comprising a plurality of connected panels connected along pre-weakened folding lines. Baron teaches that the package (Figs 1, 2) is made by folding and gluing a single blank (Fig 3) comprising: an outer panel (f), which makes up an outer part of the upper wall; a panel (c), which makes up the front wall and is connected to the outer panel along a pre-weakened folding line (lines 56-60 , interrupted lines X); a panel (b), which makes up the lower wall and is connected to the panel making up the front wall along a pre-weakened folding line; a panel (a), which makes up the rear wall and is connected to the panel making up the lower wall along a pre-weakened folding line; and a panel (g), which makes up an inner part of the upper wall, overlaps 
Regarding claim 11, Baron in view of Mello as applied to claim 1 above teaches all the limitations of the claims, including: the first intermediate wall is parallel to the lower and upper walls. Baron teaches that the first intermediate wall is parallel to the lower wall and to the upper wall (Fig 2).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Mello (CA 2866083) as applied to claim 1 above in further view of Dureysen (FR 759933).
Baron ‘724 in view of Mello as applied to claim 1 above discloses all the limitations of the claims but does not teach: the second intermediate wall parallel to the upper and lower walls and arranged between the first intermediate wall and the upper wall and having, at a center, a second through hole, through which the smoking article is arranged; and the upper wall being formed by overlapping an outer panel which is connected along a pre-weakened folding line to the front wall or to the rear wall, and an inner panel, which is connected along a pre-weakened folding line to the rear wall or to the front wall, the second intermediate wall is connected to the inner panel without interruptions.
Regarding Claim 4, Dureysen ‘933 teaches a second intermediate wall (5), which is parallel to the lower wall and to the upper wall is arranged between the first intermediate wall (4) and the upper wall, and has, at a center, a second through hole (Fig 8), through which the smoking article is arranged.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Mello by adding a second intermediate wall and through hole as disclosed by Dureysen. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional reinforcement to the packaging of the smoking article by securing the smoking article inside a second through hole of the second intermediate wall.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron by adding support walls, pre-weakened folding lines, connecting tabs, and overlapping outer and inner panels as disclosed by Mello. One of ordinary skill in the art would have been motivated to make this modification in order to create a package from a blank that is easily folded into the correct shape, and properly supported by support walls as well as overlapping tabs and panels. Regarding claim 6, Dureysen ‘933 teaches that the second intermediate wall is connected to the inner panel without interruptions (Fig 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron by adding a second intermediate wall connected to the inner panel without interruptions as disclosed by Dureysen. One of ordinary skill in the art would have been motivated to make this modification in order to more easily produce the entire package from a single blank, increasing efficiency while decreasing cost of manufacture. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Mello (CA 2866083) and Dureysen (FR 759933) as applied to claim 4 above in further view of Official Notice.
 Baron in view of Mello and Dureysen as applied to claim 4 above teaches all the limitations of claim 4, including that the first through hole (2) has a circular shape and is arranged at a distance other than zero both from the front wall and the rear wall (Fig 1). Claim 5 contains the limitation that “the second through hole has a rectangular shape, which extends from the front wall to the rear wall.”
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Mello (CA 2866083) and Dureysen (FR 759933) as applied to claim 6 above in further view of Eggebrecht et al. (US 2325756). 
Baron in view of Mello and Dureysen as applied to claim 6 above teaches all the limitations of the claim except for the following limitations: the package comprising a connecting tab interposed between the inner panel and the second intermediate wall and rests against as well as is glued to the front wall or to the rear wall, and a further connecting tab, which is opposite the connecting tab, is connected to the second intermediate wall, and rests against as well as is glued to the rear wall or to the front wall;
Regarding claim 7, Eggebrecht ‘756 teaches the package comprising a connecting tab (26) interposed between the inner panel and the second intermediate wall and rests against as well as is glued to the front wall or to the rear wall, and a further connecting tab (28), which is opposite the connecting tab, is connected to the second intermediate wall, and rests against as well as is glued to the rear wall or to the front wall. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron by adding the further connecting tabs as disclosed by Eggebrecht. One of ordinary skill in the art would have been motivated to make this modification in order to connect the second intermediate wall to the other panels that comprise the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Mello (CA 2866083) as applied to claim 1 above in further view of Eggebrecht et al. (US 2325756).
Baron ‘724 as applied to claim 1 above teaches all the limitations of the claim except for a plurality of through holes upon the intermediate layer, which may be reasonably altered in order to hold an accessory.
Regarding claim 9, “an accessory is provided; and the first intermediate wall has a through hole, through which the accessory is arranged.” Eggebrecht teaches a plurality of through holes (15) upon the intermediate layer, which may be reasonably altered in order to hold an accessory.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Mello by adding the plurality of through holes in order to hold an accessory as disclosed by Eggebrecht. One of ordinary skill in the art would have been motivated to make this modification in order to properly secure an accessory which the manufacturer may wish to include inside the packaging with the smoking article. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735